DETAILED ACTION
The instant application having Application No. 16/562,269 filed on 09/05/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claim 25 is amended. Claims 1-25 are pending.

Response to Arguments
On pages 7-13 of the Applicant’s remark (see Applicant’s remark filed on 11/18/2021), Applicant further argues that the cited references does not disclose “a “shared” Radio Bearer L2 structure”, as recited by claims 1, 15 and 22”. In response, Examiner respectfully disagrees. 

In the claim, Applicant does not clearly define the meaning of the term "shared". It is not clear between which devices said L2 structure is shared or if said shared structure is only located in one device or different devices. However, Applicant's disclosure states in Para. 0017 that the 

As stated in NPL, “(Section 6 and Fig. 6.1-1), The layer 2 of NR is split into the following sublayers: Medium Access Control (MAC), Radio Link Control (RLC), Packet Data Convergence Protocol (PDCP).”. NPL discloses the structure of a downlink L2 at the network side per QoS flow/per UE and the Uplink Layer 2 Structure (See Fig. 6.1-1 and 6.1-2). As such, NPL discloses the limitation “a “shared” Radio Bearer L2 structure”, as recited by claims 1, 15 and 22.

Furthermore, Applicant argues that NPL is silent regarding “a plurality of UEs having one or more of: a same QoS level, belonging to a same network slice and belonging to a same UE group” as recited by claims 5 and 16”. In response, Examiner respectfully disagrees.

As stated in NPL, “(Page 56), For each UE, 5GC establishes one or more PDU Sessions….. AS-level mapping rules in the UE and in the NG-RAN associate UL and DL QoS Flows with DRBs….. (Page 57), At Access Stratum level, the data radio bearer (DRB) defines the packet treatment on the radio interface (Uu). A DRB serves packets with the same packet forwarding treatment. The QoS flow to DRB mapping by NG-RAN is based on QFI and the associated QoS profiles (i.e. QoS parameters and QoS characteristics).”. As such, NPL disclose a plurality of UEs having one or more of: a same QoS level, belonging to a same network slice and belonging to a same UE group”, as recited by claims 5 and 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL ("NR; NR and NG-RAN Overall Description; Stage 2", 3GPP TS 38.300 V15.2.0; June 2018; from Applicant’s IDS).
Regarding claim 1, NPL discloses “an apparatus in a wireless communication network, comprising: a shared radio bearer layer 2 (L2) structure,” as [(Section 6), Layer 2] “the shared RB L2 structure comprising: a shared radio link control (RLC) sublayer” [(Section 6 and Fig. 6.1-1), The layer 2 of NR is split into the following sublayers: Medium Access Control (MAC), Radio Link Control (RLC), Packet Data Convergence Protocol (PDCP)] “comprising one or more shared 5RLC entities;” [(Section 16.1.3), RLC entity] “and a shared packet data convergence protocol (PDCP) sublayer” [(Section 6 and Fig. 6.1-1), Packet Data Convergence Protocol (PDCP)] “comprising one or more shared PDCP entities,” [(Section 16.1.3), PDCP entity] “wherein the shared RLC sublayer and the shared PDCP sublayer are implemented in one or more of: a user plane function of a core portion of the 10wireless communication network, a central unit (CU) of a generalized NodeB (gNB) in an access portion of the wireless communication network, a distributed unit (DU) of the gNB, and an access node in the access portion of the wireless communication network,” [(Section 4.4.2), The figure below shows the protocol stack for the control plane, where: PDCP, RLC and MAC sublayers (terminated in gNB on the network side) perform the functions listed in subclause 6] “and wherein the shared RB L2 structure is configured for communication 15between the apparatus and a plurality of user equipment devices (UEs) or other wireless communication entities” [(Figure 6.1-1: Downlink Layer 2 Structure), Figure 6.1-1 shows the structure of a downlink L2 at the network side per QoS flow/per UE …. (Section 6.1), The gNB may not be able to guarantee that a L2 buffer overflow will never occur. If such overflow occurs, the UE may discard packets in the L2 buffer].  
Regarding claim 2, NPL discloses “wherein: the shared RLC sublayer and the shared PDCP sublayer are implemented in 20the CU of the gNB; or the shared RLC sublayer and the shared PDCP sublayer are implemented in a user plane function in the core portion of the wireless communication network; or the shared PDCP sublayer is implemented in the CU and the shared RLC sublayer is implemented in the DU or the access node; or  25the shared PDCP sublayer is implemented in the core portion of the wireless communication network and the shared RLC sublayer is implemented in the DU or the access node” as [(Page 16, Section 4.4.2), The figure below shows the protocol stack for the control plane, where: PDCP, RLC and MAC sublayers (terminated in gNB on the network side) perform the functions listed in subclause 6].
Regarding claim 3, NPL discloses “wherein each of the one or more shared RLC entities are 30configured to perform RLC operations on packets being transmitted to or received from a plurality of UEs” as [(Page 67, Section 16.1.3), RLC entity acknowledges the transmission of a PDCP PDU].  
claim 4, NPL discloses “wherein each of the one or more shared PDCP entities are configured to perform PDCP operations on packets being transmitted to or received from a plurality of UEs” as [(Page 67, Section 16.1.3), When an RLC entity acknowledges the transmission of a PDCP PDU, the PDCP entity shall indicate to the other RLC entity to discard it].  
Regarding claim 5, NPL discloses “wherein the shared RB L2 structure is implemented for the plurality of UEs having one or more of: a same QoS level, belonging to a same network slice and belonging to a same UE group” as [(Page 56), For each UE, 5GC establishes one or more PDU Sessions….. AS-level mapping rules in the UE and in the NG-RAN associate UL and DL QoS Flows with DRBs….. (Page 57), At Access Stratum level, the data radio bearer (DRB) defines the packet treatment on the radio interface (Uu). A DRB serves packets with the same packet forwarding treatment. The QoS flow to DRB mapping by NG-RAN is based on QFI and the associated QoS profiles (i.e. QoS parameters and QoS characteristics… (Page 52, Section 10.1), QoS requirements of each UE].  
Regarding claim 106, NPL discloses “wherein a MAC entity associated with the shared RB L2 structure is a shared MAC entity of the shared radio bearer,” as [(Page 31, Section 6.8), the UE is configured with two MAC entities: one MAC entity for the MCG and one MAC entity for the SCG.] “the shared MAC entity configured to manage medium access control operations for communicating data to and from the plurality of UEs” [(), The two different logical channels can either belong to the same MAC entity (CA) or to different ones (DC)].  
Regarding claim 157, NPL discloses “wherein the shared RB L2 structure is a signaling radio bearer, or wherein the shared radio bearer is a data radio bearer” as [(See Fig. 6.1-1), Radio Bearers].  
claim 8, NPL discloses “wherein wireless resources allocated for communication with the plurality of UEs, modulation and coding schemes allocated for 20communication with the plurality of UEs, or both, are fixed, the apparatus further configured to communicate said fixed allocations to the plurality of UEs” [(Page 53, Section 10.2), the gNB can allocate downlink resources for the initial HARQ transmissions to UEs: RRC defines the periodicity of the configured downlink assignments while PDCCH addressed to CS-RNTI can either signal and activate the configured downlink assignment, or deactivate it; i.e. a PDCCH addressed to CS-RNTI indicates that the downlink assignment can be implicitly reused according to the periodicity defined by RRC, until deactivated].  
Regarding claim 9, NPL discloses “wherein wireless resources allocated for communication with the plurality of UEs, modulation and coding schemes allocated for 25communication with the plurality of UEs, or both, are variable per transmission, the apparatus further configured to communicate said variable allocations to the plurality of UEs” as [(Page 12, Section 4.2), Dynamic allocation of resources to UEs in both uplink and downlink (scheduling)].  
Regarding claim 10, NPL discloses “wherein access to wireless resources for communication 30by the plurality of UEs is contention-based” as [(See Figure 9.2.6-1), Contention-Based].  
Regarding claim 11, NPL discloses “wherein access to wireless resources for communication by the plurality of UEs is contention-free, the apparatus further configured to provide per-transmission resource assignment signals for use by the plurality of UEs in accessing the wireless resources” as [(Page 49, Section 9.2.6), Furthermore, the random access procedure takes two distinct forms: contention-based random access (CBRA) and contention-free 
Regarding claim 12, NPL discloses “wherein the shared PDCP entity is configured to create a PDCP protocol data unit (PDU) including a PDCP header,” [(Page 29, Section 6.4.1), The main services and functions of the PDCP sublayer for the user plane include: Header compression and decompression] “the PDCP header including one or more of a UE identifier, a sequence number and a slice identifier” [(Page 37, Section 8.2), Single Network Slice Selection Assistance information (S-NSSAI): identifies a network slice… (Page 72, Section 16.3.4.4), In case of network slicing, S-NSSAI information is added per PDU session].  
Regarding claim 1013, NPL discloses “wherein the shared RLC entity is configured to create a RLC protocol data unit (PDU) including a RLC header, the RLC header including one or more of a UE identifier, a packet identifier, a segment identifier, a slice identifier and a description of a payload in the RLC PDU” as [(Page 29, Section 6.6), An example of the Layer 2 Data Flow is depicted on Figure 6.6-1, where a transport block is generated by MAC by concatenating two RLC PDUs from RBx and one RLC PDU from RBy. The two RLC PDUs from RBx each corresponds to one IP packet (n and n+1) while the RLC PDU from RBy is a segment of an IP packet (m)].
Regarding claim 1514, NPL discloses “wherein the RLC header includes a packet identifier, the packet identifier selected from a random identifier pool by the shared RLC entity” as [(Page 29, Section 6.6), The two RLC PDUs from RBx each corresponds to one IP packet (n and n+1) while the RLC PDU from RBy is a segment of an IP packet (m)].
Regarding claim 15, NPL discloses “a method for wireless downlink communication with a plurality of user equipments (UEs),” as [(Fig. 6.1-1), UEs] “the method performed by an apparatus which supports a shared radio bearer,” [(See Fig. 6.1-1), Radio Bearers] “20the apparatus including: a plurality of per-UE packet data convergence protocol (PDCP) entities,” [(Section 16.1.3), PDCP entity] “a shared PDCP entity,” [(Section 16.1.3), PDCP entity] “a shared radio link control (RLC) entity” [(Section 16.1.3), RLC entity]  “and a shared medium access control (MAC) entity,” [(Section 6.2), MAC entity] “the method comprising: receiving, by the shared PDCP entity, downlink data from one of the plurality of per-UE PDCP entities,” [(Section 6.4.1), The main services and functions of the PDCP sublayer for the user plane include: PDCP PDU routing (in case of split bearers)] “the downlink data for transmission to a 25corresponding UE;” [(Page 27, Section 6.2.2), point-to-point channel, dedicated to one UE, for the transfer of user information. A DTCH can exist in both uplink and downlink] “applying, by the shared PDCP entity, a PDCP header to said downlink data to produce PDCP downlink output,” [(Page 29, Section 6.6), An example of the Layer 2 Data Flow is depicted on Figure 6.6-1, where a transport block is generated by MAC by concatenating two RLC PDUs from RBx and one RLC PDU from RBy. The two RLC PDUs from RBx each corresponds to one IP packet (n and n+1) while the RLC PDU from RBy is a segment of an IP packet (m)] “the PDCP header having an identifier (R-ID) value indicative of the corresponding UE;” [(Page 56, Section 12), A QoS flow is identified within a PDU session by a QoS Flow ID (QFI) carried in an encapsulation header over NG-U] “performing, by the shared RLC entity, one or more downlink RLC 30operations on the PDCP downlink output to produce RLC downlink output;” [(Section 16.1.3), When duplication is configured for a radio bearer by RRC, a secondary RLC entity and a secondary logical channel are added to the radio bearer to handle the duplicated PDCP PDUs. Duplication at PDCP therefore consists in submitting the same PDCP PDUs twice: once to the primary RLC entity and a second time to the and wirelessly transmitting, by the shared MAC entity, the RLC downlink output for reception by the corresponding UE” [(Section 6.2), The main services and functions of the MAC sublayer include: Mapping between logical channels and transport channels; Scheduling information reporting…].
Regarding claim 16, NPL discloses “wherein the shared radio bearer is implemented for the plurality of UEs having one or more of: a same QoS level, belonging to a same network slice and belonging to a same UE group” as [(Page 56), For each UE, 5GC establishes one or more PDU Sessions….. AS-level mapping rules in the UE and in the NG-RAN associate UL and DL QoS Flows with DRBs….. (Page 57), At Access Stratum level, the data radio bearer (DRB) defines the packet treatment on the radio interface (Uu). A DRB serves packets with the same packet forwarding treatment. The QoS flow to DRB mapping by NG-RAN is based on QFI and the associated QoS profiles (i.e. QoS parameters and QoS characteristics… (Page 52, Section 10.1), QoS requirements of each UE].
Regarding claim 17, NPL discloses “wherein the R-ID value assigned to a particular UE uniquely identifies the UE within one or more of a predetermined geographic area and a predetermined network slice” as [(Page 68, Section 16.3.1), NSSAI (Network Slice Selection Assistance Information) includes one or more S-NSSAIs (Single NSSAI). Each network slice is uniquely identified by a S-NSSAI].
Regarding claim 1018, NPL discloses “wherein the shared RLC entity is configured to assign an identifier to each PDCP protocol data unit (PDU) received” as [(Page 29, Section 6.6), The two RLC PDUs from RBx each corresponds to one IP packet (n and n+1) while the RLC PDU from RBy is a segment of an IP packet (m)].
claim 19, NPL discloses “wherein the shared RLC entity is configured to assign a segment identifier to a PDCP PDU when segmentation of the PDCP PDU is 15required” as [(Page 29, Section 6.6), The two RLC PDUs from RBx each corresponds to one IP packet (n and n+1) while the RLC PDU from RBy is a segment of an IP packet (m)].
Regarding claim 20, NPL discloses “wherein the shared PDCP entity is configured to perform PDCP operations relating to the R-ID” as [(Page 67, Section 16.1.3), When an RLC entity acknowledges the transmission of a PDCP PDU, the PDCP entity shall indicate to the other RLC entity to discard it].
Regarding claim 2021, NPL discloses “wherein each of the per-UE PDCP entities perform PDCP operations on a per UE basis” as [(Page 60, Section 13.1), The maximum supported data rate for integrity protected DRBs is a UE capability indicated at NAS layer, with a minimum value of 64 kbps and a maximum value of the highest data rate supported by the UE. In case of failed integrity check (i.e. faulty or missing MAC-I), the concerned PDU shall be discarded by the receiving PDCP entity].
Regarding claim 22, NPL discloses “a method for wireless uplink communication with a plurality of user equipments (UEs),” as [(Fig. 6.1-1), UEs] “the method performed by an apparatus which supports a shared radio bearer,” [(See Fig. 6.1-1), Radio Bearers] “25the apparatus including a plurality of per-UE packet data convergence protocol (PDCP) entities,” [(Section 16.1.3), PDCP entity]  “a shared PDCP entity,” [(Section 16.1.3), PDCP entity] “a shared radio link control (RLC) entity” [(Section 16.1.3), RLC entity] “and a shared medium access control (MAC) entity,” [(Section 6.2), MAC entity] “the method comprising: wirelessly receiving, by the shared MAC entity, packet segments from the plurality of UEs,” [(Section 6.2), The main services and functions of the MAC sublayer include: each packet segment including, in an RLC header thereof, a 30respective packet identifier indicative of a corresponding packet to which each packet segment belongs;” [(Page 29, Section 6.6), The two RLC PDUs from RBx each corresponds to one IP packet (n and n+1) while the RLC PDU from RBy is a segment of an IP packet (m)] “6085960285 US02re-assembling, by the shared RLC entity, said packet segments into corresponding packets by collecting together packet segments having matching packet identifiers,” [(Page 28, Section 6.3.3), ARQ retransmits RLC SDUs or RLC SDU segments based on RLC status reports] “the corresponding packets each having a PDCP header having an identifier (R-ID) value indicative of the corresponding UE;” [(Page 68, Section 16.3.1), NSSAI (Network Slice Selection Assistance Information) includes one or more S-NSSAIs (Single NSSAI). Each network slice is uniquely identified by a S-NSSAI] “5associating, by the shared PDCP entity, each one of the corresponding packets with a corresponding originating one of the UEs based on the R-ID value;” [(Section 6.4.1), The main services and functions of the PDCP sublayer for the user plane include: PDCP PDU routing] “and forwarding, by the shared PDCP entity, each one of the corresponding packets to a per-UE PDCP entity associated with the corresponding originating one 10of the one UEs associated with said one of the corresponding packets” [(Section 6.4.1), The main services and functions of the PDCP sublayer for the user plane include: PDCP PDU routing].
Regarding claim 23, NPL discloses “wherein the R-ID value assigned to a particular UE uniquely identifies the UE within one or more of a predetermined geographic area and a predetermined network slice” as [(Page 68, Section 16.3.1), NSSAI (Network Slice Selection 
Regarding claim 24, NPL discloses “one or more of the packet segments encapsulate a PDCP protocol data unit (PDU) or one or more of the packet segments encapsulate a segment of a PDCP PDU” as [(Page 29, Section 6.4.1), PDCP PDU routing]. 
Regarding claim 2025, NPL discloses “during re-assembling said packet segments, the shared RLC entity, upon determination of a missing packet segment, triggers retransmission of the missing packet segment” as [(Page 28, Section 6.3.3), ARQ retransmits RLC SDUs or RLC SDU segments based on RLC status reports].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463